As filed with the Securities and Exchange Commission on July 1 , 2011 File No. 2-87913 File No. 811-03904 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. o Post-Effective Amendment No. 30 x and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 30 x The Value Line Tax Exempt Fund, Inc. (Exact Name of Registrant as Specified in Charter) 7 Times Square, 21st Floor New York, New York 10036-6524 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code: (212) 907-1900 Mitchell E. Appel Value Line Aggressive Income Trust 7 Times Square, 21st Floor New York, New York 10036-6524 (Name and Address of Agent for Service) Copy to: Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807 It is proposed that this filing will become effective (check appropriate box) x immediately upon filing pursuant to paragraph (b) o on (date) pursuant to paragraph (b) o 60 days after filing pursuant to paragraph (a)(1) o 75 days after filing pursuant to paragraph (a)(2) o on (date) pursuant to paragraph (a)(1) o on (date) pursuant to paragraph (a)(2) of Rule 485 SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to its Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York, on the 1st day of July , 2011. VALUE LINE TAX EXEMPT FUND, INC. By: /s/ Mitchell E. Appel Mitchell E. Appel, President and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, this Amendment has been signed below by the following persons in the capacities and on the dates indicated. Signatures Title Date *Joyce E. Heinzerling Director July1 , 2011 (Joyce E. Heinzerling) *Francis C. Oakley Director July1 , 2011 (Francis C. Oakley) *David H. Porter Director July1 , 2011 (David H. Porter) *Paul Craig Roberts Director July1 , 2011 (Paul Craig Roberts) *Nancy-Beth Sheerr Director July 1 , 2011 (Nancy-Beth Sheerr) *Daniel S. Vandivort Director July1 , 2011 (Daniel S. Vandivort) /s/ Mitchell E. Appel Director; President and Chief July1 , 2011 (Mitchell E. Appel) Executive Officer (Principal Executive Officer) /s/ Emily D. Washington Treasurer; Principal Financial July1 , 2011 (Emily D. Washington) and Accounting Officer; Secretary *By: /s/ Mitchell E. Appel (Mitchell E. Appel, Attorney-In-Fact) *Pursuant to Power of Attorney filed as an exhibit to Post-Effective Amendment No.29, and incorporated herein by reference EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL INSTANCE DOCUMENT EX-101.SCH XBRL TAXONOMY EXTENSION SCHEMA DOCUMENT EX-101.CAL XBRL TAXONOMY EXTENSION CALCULATION LINKBASE EX-101.DEF XBRL TAXONOMY EXTENSION DEFINITION LINKBASE EX-101.LAB XBRL TAXONOMY EXTENSION LABELS LINKBASE EX-101.PRE XBRL TAXONOMY EXTENSION PRESENTATION LINKBASE
